Citation Nr: 1527597	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder, cluster B personality, and posttraumatic personality disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has since been transferred to the Atlanta, Georgia VARO.

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, which he asserts is related to traumatic experiences that occurred in service.  The Board must remand the claim to obtain outstanding medical records.

The AMC should obtain all outstanding VA medical treatment records relating to the Veteran's psychiatric treatment.  The Veteran testified at his April 2015 Board hearing that he received treatment from Dr. J.D at the Lake City, VAMC once every 3 months, and had begun seeing a social work, who he referred to as "Dr. Tony" in Waycross.  It is unclear whether Dr. Tony is affiliated with the VA.  However, the file contains only treatment records from the Lake City, Florida VAMC and Gainesville, Georgia dated through March 2011.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AMC should request copies of outstanding VA medical treatment records regarding psychiatric treatment from North Florida/South Georgia Veterans Health System dated March 2011 to present.

The AMC/AOJ should also request that the Veteran provide information regarding the full name of the social worker referred to as Dr. Tony at his April 2015 hearing, as well as the exact dates of treatment.  The AMC/AOJ should then attempt to obtain these records and associate them with the claims file.  Alternatively, the Veteran should be informed that he may provide any medical records in his possession in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA psychiatric treatment not currently in the claims folder, to include copies of all records from the North Florida/South Georgia Veterans Health System dated March 2011 to present.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  The Veteran should be asked to identify his social worker, referred to as Dr. Tony (see April 2015 Board hearing testimony), as well as any other private providers who have treated him for the claimed condition.  After receiving this information and any necessary releases, contact the named treatment provider(s) and obtain copies of the related treatment records which are not already in the claims folder.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




